DETAILED ACTION
The instant application having Application No. 17/390894 has a total of 9 claims pending in the application.  There are 4 independent claims and 5 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 9/8/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,082,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the present application are anticipated by claims 1-3 of U.S. Patent No. 11,082,894.

Present application:

1. A device for a core network (CN) of a mobile communication network, the mobile communication network including an access network (AN) and the CN, the device comprising:

one or more processors coupled to a memory that stores a program, which, when executed by the one or more processors, causes the one or more processors to:

control a connectivity of a plurality of transmission bearers over at least two access points (AP) of a same AN technology and the CN, based on an assignment of the plurality of transmission bearers amongst at least two transmission bearers from the at least two AP and at least one transmission bearer of the CN, the at least two transmission bearers from the at least two AP and the at least one transmission bearer of the CN belonging to a single packet data unit (PDU) session; and



provide information on an operation mode of a PDU session to be used by a user equipment (UE) in a transmission of data traffic over the at least two transmission bearers from the at least two AP and the at least one transmission bearer of the CN, wherein the information on the operation mode of the PDU session comprises PDU session configuration information.
US 11,082,894:

1. A device in a core network (CN) of a mobile communication network, the mobile communication network including an access network (AN) and the CN, the device comprising:

one or more processors coupled to a memory that stores a program, which, when executed by the one or more processors, causes the one or more processors to:

control a connectivity of multiple transmission bearers over at least two access points (APs) of a same AN technology and the CN, based on a selective assignment of the multiple transmission bearers, wherein the selective assignment of the multiple transmission bearers is amongst at least two transmission bearers from the at least two APs of the same AN technology and at least one transmission bearer of the CN, the at least two transmission bearers from the at least two APs of the same AN technology and the at least one transmission bearer of the CN belonging to a single packet data unit (PDU) session; and

provide information on an operation mode of a PDU session to be used by a user equipment (UE), the operation mode of the PDU session defining PDU session configuration information for a transmission of a data traffic over the at least two transmission bearers from the at least two APs of the same AN technology and the at least one transmission bearer of the CN.
2. The device of claim 1, wherein the assignment of the plurality of transmission bearers amongst the at least two transmission bearers from the at least two AP and the at least one transmission bearer of the CN comprises an individual assignment, wherein one transmission bearer of the at least two AP is individually connected to one respective transmission bearer of the at least one transmission bearer of the CN.
2. The device of claim 1, wherein the selective assignment of the multiple transmission bearers amongst the at least two transmission bearers from the at least two APs of the same AN technology and the at least one transmission bearer of the CN comprises either an individual assignment, wherein one transmission bearer of the at least two APs of the same AN technology is individually connected to one respective transmission bearer of the at least one transmission bearer of the CN
3. The device of claim 1, wherein the assignment of the plurality of transmission bearers amongst the at least two transmission bearers from the at least two AP and the at least one transmission bearer of the CN comprises a shared assignment, wherein the at least two transmission bearers from the at least two AP are connected to a same transmission bearer of the at least one transmission bearer of the CN.
2. The device of claim 1, wherein the selective assignment of the multiple transmission bearers amongst the at least two transmission bearers from the at least two APs of the same AN technology and the at least one transmission bearer of the CN comprises … a shared assignment, wherein the at least two transmission bearers from the at least two APs of the same AN technology are connected to a same transmission bearer of the at least one transmission bearer of the CN.
4. A device for a core network (CN) of a mobile communication network, the mobile communication network including an access network (AN) and the CN, the device comprising: one or more processors coupled to a memory that stores a program, which, when executed by the one or more processors, causes the one or more processors to:

receive a request for a packet data unit (PDU) session configuration; and

transmit, towards a user plane function (UPF) entity and a user equipment (UE), based on PDU session configuration information, information on a setup or change of a session of the UE,


wherein the request for the PDU session configuration is related to a session or a service request from the UE, or related to a need to change an existing session through a modification or a replacement of the existing session, and





wherein the PDU session configuration information is related to an operation mode of the session of the UE.
3. A device in a core network (CN) of a mobile communication network, the mobile communication network including an access network (AN) and the CN, the device comprising: one or more processors coupled to a memory that stores a program, which, when executed by the one or more processors, causes the one or more processors to:

receive a request for a packet data unit (PDU) session configuration; and

transmit, towards a user plane function (UPF) entity and a user equipment (UE), based on PDU session configuration information, information about how to set up or change a session of the UE,

wherein the request for the PDU session configuration is either related to a session or a service request from the UE or related to a need to change an existing session through a modification or a replacement of the existing session, the need to change the existing session being identified at a control plane function (CPF) entity, a session type manager (STM) entity, or a session type database of the CN,

wherein the PDU session configuration information is related to an operation mode of the session of the UE to be set up
5. The device of claim 4, wherein the operation mode of the session of the UE is a preemptive mode, a simultaneous mode, or a reliability mode, wherein the preemptive mode is related to a reservation of resources in a plurality of transmission bearers between the AN and the CN for the session of the UE, wherein the simultaneous mode is related to a simultaneous usage of selected transmission bearers amongst the plurality of transmission bearers between the AN and the CN, and wherein the reliability mode is related to a redundancy on a transmission of data traffic of the selected transmission bearers amongst the plurality of transmission bearers between the AN and the CN.
3. … , the operation mode being selected by the STM entity as either a preemptive mode or a simultaneous mode or a reliability mode, wherein the preemptive mode is related to a reservation of resources in the multiple transmission bearers between the AN and the CN for the session of the UE to be set up, wherein the simultaneous mode is related to a simultaneous usage of selected transmission bearers amongst the multiple transmission bearers between the AN and the CN, and wherein the reliability mode is related to a redundancy on the transmission of data traffic of the selected transmission bearers amongst the multiple transmission bearers between the AN and the CN.


Claims 6-9 are rejected in view of Claim 3 of US 11, 082,894 based on similar reasoning as given above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2018/0279169).

Regarding Claim 1, Wang teaches device for a core network (CN) of a mobile communication network (“The network device 4 may also reside in the core network” – See [0109]; Central unit 4 is a core network device),
the mobile communication network including an access network (AN) and the CN (“the term “network device” may refer to any device located in connection with a communication network, including but not limited to devices in access networks, core networks and similar network structures” – See [0142]; The mobile network includes a core network and an access network),
the device comprising: one or more processors coupled to a memory that stores a program, which, when executed by the one or more processors, causes the one or more processors (“In this particular example, at least some of the steps, functions, procedures, modules and/or blocks described herein are implemented in a computer program 325; 335, which is loaded into the memory 320 for execution by processing circuitry including one or more processors 310” – See [0166]) to:
control a connectivity of a plurality of transmission bearers over at least two access points (AP) of a same AN technology and the CN, based on an assignment of the plurality of transmission bearers amongst at least two transmission bearers from the at least two AP and at least one transmission bearer of the CN (“The method also comprises determining S20, based on the received information, whether to initiate or terminate a packet multiplication/duplication transmission to the wireless device 3 from the at least two radio units 10; 20 … The proposed method may either be performed by any of the radio units 10; 20 or by a network device 4 that acts as a central unit” – See [0107]; “transmit the same PDCP packets in both connections/links” – See [0076]; “The network unit 1 performing the method may in this particular embodiment be a master network unit 1, e.g. a MeNB in LTE, while the network unit 2 may be a secondary network unit, e.g. a SeNB in LTE” – See [0114]; Central unit 4 controls the connectivity of a plurality of links (transmission bearers) over two radio units 10 and 20 (access points), by determining whether to activate a duplication transmission.  Both radio/network units (APs) may be the same AN technology (e.g., LTE)),
the at least two transmission bearers from the at least two AP and the at least one transmission bearer of the CN belonging to a single packet data unit (PDU) session (“a central network device 4 implements PDCP, e.g. to coordinate duplication of PDCP Packet Data Units, PDCP PDUs, and distribute them among the multiple connections to the wireless device 3” – See [0072]; See also Fig. 5; The bearers in the duplication transmission scenario belong to a single PDU session where PDUs of the session are duplicated and transmitted to the UE via both network units (APs)); and
provide information on an operation mode of a PDU session to be used by a user equipment (UE) in a transmission of data traffic over the at least two transmission bearers from the at least two AP and the at least one transmission bearer of the CN, wherein the information on the operation mode of the PDU session comprises PDU session configuration information (“Finally, if it was determined that a duplication transmission should be initiated, the network device 4 initiates such a transmission by ordering the radio units to transmit the same packets to the wireless device 3” – See [0110]; Central unit 4 provides information on the operation mode of the PDU session for the UE by ordering the APs to perform the duplication transmission mode for the UE, where PDUs of a single PDU session are duplicated and transmitted to the UE via both APs).

Regarding Claim 2, Wang teaches the device of Claim 1.  Wang further teaches that the assignment of the plurality of transmission bearers amongst the at least two transmission bearers from the at least two AP and the at least one transmission bearer of the CN comprises an individual assignment, wherein one transmission bearer of the at least two AP is individually connected to one respective transmission bearer of the at least one transmission bearer of the CN (“Reference is now made to FIG. 5 which provides an illustration of a radio protocol architecture for Dual Connectivity according to 3GPP-165330 split bearer type. The figure illustrates how duplication of packets using dual connectivity is turned on. Illustrated is three different network units, a first network unit 1 implements PDCP, which network unit may be a MeNB, a second network unit 2 which may be a SeNB, and a third network unit 3, which may be a wireless device, e.g. a user equipment. Packets are duplicated and may be sent to the second network unit over X2. The PDCP SDU packets are packetized by RLC and MAC. Packets are then sent to the third network unit using both the first network unit and the second network unit” – See [0074]; See also Fig. 5; The split bearer type configuration is an individual assignment having one bearer between the AP (e.g., a MeNB) and the CN).

Regarding Claim 3, Wang teaches the device of Claim 1.  Wang further teaches that the assignment of the plurality of transmission bearers amongst the at least two transmission bearers from the at least two AP and the at least one transmission bearer of the CN comprises a shared assignment, wherein the at least two transmission bearers from the at least two AP are connected to a same transmission bearer of the at least one transmission bearer of the CN (“FIG. 6 is a schematic diagram illustrating another particular example of network units involved in multi/dual connectivity and packet multiplication/duplication, using the protocol stack described in connection with FIG. 4. In this example, the first and second network units are illustrated as radio units, and the third network unit as a wireless device. Both the first radio unit 1 and the second radio unit implements L1, MAC, RLC, while a central network device 4 implements PDCP, e.g. to coordinate duplication of PDCP Packet Data Units, PDCP PDUs, and distribute them among the multiple connections to the wireless device 3” – See [0071]-[0072]; See also Fig. 6; The bearer configuration may also be a shared assignment, where the bearers for both radio units (APs) are connected to the same bearer of the central unit 4 in the core network (CN)).

Claims 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rommer et al. (US 2019/0364420).

Regarding Claim 4, Rommer teaches a device for a core network (CN) of a mobile communication network (“N3IWF, (103) in a next generation core network, 5GCN” – See [0140]; See also Fig. 1; N3IWF is a device in a 5G core network (core network mobile communication network)),
the mobile communication network including an access network (AN) and the CN (“The new core network architecture, also referred to as Next Generation Core network, NGCN or Fifth Generation Core Network, 5GCN, can be based on an evolution of the current Evolved Packet Core network, EPC, or based on a “clean slate” approach. 5GCN will be used henceforth to refer to the new core architecture. 5GCN must support various access networks including but not limited to: the new radio access network, New RAN (also known as G-UTRAN or NextGen RAN or NG RAN), that supports the Evolved Long Term Evolution, eLTE eNBs and/or the new radio access network technology, NR (also known as G-UTRA) base stations, BS, also referred to as 5G NodeB, 5G NB, or gNB” – See [0004]-[0005]; See also Fig. 1; The network includes a core network and access network),
the device comprising: one or more processors coupled to a memory that stores a program, which, when executed by the one or more processors, causes the one or more processors (“the circuitry 60 may comprise a processor 61 and a storage 62 (also referred to as memory) containing instructions, which when executed, cause the processor 60 to perform the steps in a method according to embodiments described herein” – See [0112]; The N3IWF includes a processor executing instructions stored in memory to perform the disclosed steps) to:
receive a request for a packet data unit (PDU) session configuration (“At step 112, the UE 100 determines that a PDU session for either IP traffic or non-IP traffic should be established with 5GCN and sends a PDU session request message to N3IWF 103 as a NAS message encrypted or ESP encapsulated over the established first IPsec SA” – See [0070]; N3IWF receives a PDU session request from a UE); and
transmit, towards a user plane function (UPF) entity and a user equipment (UE), based on PDU session configuration information, information on a setup or change of a session of the UE (“The N3IWF 103 may also include at this time an IP address for a tunnel termination point towards the User Plane, UP, function 105 in 5GCN which would be used for the establishment of the user plane between the N3IWF 103 and the UP function 105 for the requested PDU Session” – See [0071]; “the N3IWF 103 sends at step 117 the PDU session response message over UDP/IP and encapsulated in an IPSec packet to the UE 100” – See [0075]; N3IWF transmits address/tunnel information (information on a setup of a session of the UE) towards a user plane function for establishment of a user plane for the PDU session.  N3IWF transmits a PDU session response (information on a setup of a session of the UE) towards the UE),
wherein the request for the PDU session configuration is related to a session or a service request from the UE, or related to a need to change an existing session through a modification or a replacement of the existing session (As shown above, the PDU session configuration is related to a service request transmitted from the UE in step 112), and
wherein the PDU session configuration information is related to an operation mode of the session of the UE (“The PDU session request message includes the protocol type to indicate the type of traffic for the PDU (i.e., IP data or non-IP data). If the PDU session request indicates non-IP data traffic, the request may further indicate the application type/identifier associated with the non-IP data in which case, the 5GCN through maintaining a table comprising a mapping between the identity of the UE 100 (e.g., IP address, International Mobile station identity and the like), the type of application associated with the data and/or the intended destination for the traffic, would be able to route the traffic accordingly. Alternatively, the PDU session request may indicate the type of data as raw non-IP data, such as for example Ethernet type traffic or other” – See [0070]; The information included in PDU session request is related to an operation mode of the session of the UE (e.g., IP or non-IP mode)).

Regarding Claim 6, Rommer teaches a device for a core network (CN) of a mobile communication network (“N3IWF, (103) in a next generation core network, 5GCN” – See [0140]; See also Fig. 1; N3IWF is a device in a 5G core network (core network mobile communication network)),
the mobile communication network including an access network (AN) and the CN (“The new core network architecture, also referred to as Next Generation Core network, NGCN or Fifth Generation Core Network, 5GCN, can be based on an evolution of the current Evolved Packet Core network, EPC, or based on a “clean slate” approach. 5GCN will be used henceforth to refer to the new core architecture. 5GCN must support various access networks including but not limited to: the new radio access network, New RAN (also known as G-UTRAN or NextGen RAN or NG RAN), that supports the Evolved Long Term Evolution, eLTE eNBs and/or the new radio access network technology, NR (also known as G-UTRA) base stations, BS, also referred to as 5G NodeB, 5G NB, or gNB” – See [0004]-[0005]; See also Fig. 1; The network includes a core network and access network), the device comprising:
one or more processors coupled to a memory that stores a program, which, when executed by the one or more processors, causes the one or more processors (“the circuitry 60 may comprise a processor 61 and a storage 62 (also referred to as memory) containing instructions, which when executed, cause the processor 60 to perform the steps in a method according to embodiments described herein” – See [0112]; The N3IWF includes a processor executing instructions stored in memory to perform the disclosed steps) to:
transmit a request for a packet data unit (PDU) session configuration (“At step 113, the N3IWF 103 decapsulates the received NAS PDU session request message and forwards it to the Serving CN CP function/AMF 104 via the NG2 interface” – See [0071]; N3IWF transmits a PDU session request (request for PDU session configuration) to the CN-CP/AMF); and
receive, from a control plane function (CPF) entity, information on a setup or change of a session of a user equipment (UE) (“At step 115, the Serving CN CP function/AMF 104 sends a PDU session response message to the N3IWF 103 over NG2 interface and provides to the N3IWF 103 the PDU session related information (including IP address(es) assigned to the UE 100, QoS rules, the UP function tunnel termination address, etc.)” – See [0073]; N3IWF receives a PDU session response message (information on a setup of a session of UE) from the CN-CP/AMF, which is a core network control plane function),
wherein the information on the setup or change of the session of the UE is based on PDU session configuration information, wherein the request for the PDU session configuration is related to a session or a service request from the UE, or related to a need to change an existing session through a modification or a replacement of the existing session (“At step 112, the UE 100 determines that a PDU session for either IP traffic or non-IP traffic should be established with 5GCN and sends a PDU session request message to N3IWF 103 as a NAS message encrypted or ESP encapsulated over the established first IPsec SA” – See [0070]; See also Fig. 2; The information on the setup or change of the session of the UE is based on PDU session configuration information, wherein the request for the PDU session configuration is related to a PDU session request that was previously sent by the UE in step 112), and
wherein the PDU session configuration information is related to an operation mode of the session of the UE (“The PDU session request message includes the protocol type to indicate the type of traffic for the PDU (i.e., IP data or non-IP data). If the PDU session request indicates non-IP data traffic, the request may further indicate the application type/identifier associated with the non-IP data in which case, the 5GCN through maintaining a table comprising a mapping between the identity of the UE 100 (e.g., IP address, International Mobile station identity and the like), the type of application associated with the data and/or the intended destination for the traffic, would be able to route the traffic accordingly. Alternatively, the PDU session request may indicate the type of data as raw non-IP data, such as for example Ethernet type traffic or other” – See [0070]; The information included in PDU session request is related to an operation mode of the session of the UE (e.g., IP or non-IP mode)).

Regarding Claim 8, Rommer teaches a user equipment, comprising: one or more processors coupled to a memory that stores a program, which, when executed by the one or more processors, causes the one or more processors (“According to one aspect, the wireless device or UE comprises at least one transceiver, at least one processor; and memory comprising instructions executable by the at least one processor whereby the wireless device (100) is operable to perform any of the embodiments described herein” – See [0039]; “PDU, session establishment between a UE 100 and the 5GCN” – See [0068]; The UE includes a processor executing instructions stored in memory to perform the disclosed steps) to:
transmit a request for a packet data unit (PDU) session configuration (“At step 112, the UE 100 determines that a PDU session for either IP traffic or non-IP traffic should be established with 5GCN and sends a PDU session request message to N3IWF 103 as a NAS message encrypted or ESP encapsulated over the established first IPsec SA” – See [0070]; UE transmits a PDU session request to the N3IWF); and
receive, from a control plane function (CPF) entity, information on a setup or change of a session of the user equipment (UE) (“At step 115, the Serving CN CP function/AMF 104 sends a PDU session response message to the N3IWF 103 over NG2 interface and provides to the N3IWF 103 the PDU session related information (including IP address(es) assigned to the UE 100” – See [0073]; “the N3IWF 103 sends at step 117 the PDU session response message over UDP/IP and encapsulated in an IPSec packet to the UE 100” – See [0075]; The UE receives a PDU session response (information on a setup of a session of the UE) from CN-CP/AMP (control plane function entity) via the N3IWF),
wherein the information on the setup or change of the session of the UE is based on PDU session configuration information, wherein the request for the PDU session configuration is related to a session or a service request from the UE, or related to a need to change an existing session through a modification or a replacement of the existing session (As shown above, the PDU session configuration is related to a service request transmitted from the UE in step 112), and
wherein the PDU session configuration information is related to an operation mode of the session of the UE (“The PDU session request message includes the protocol type to indicate the type of traffic for the PDU (i.e., IP data or non-IP data). If the PDU session request indicates non-IP data traffic, the request may further indicate the application type/identifier associated with the non-IP data in which case, the 5GCN through maintaining a table comprising a mapping between the identity of the UE 100 (e.g., IP address, International Mobile station identity and the like), the type of application associated with the data and/or the intended destination for the traffic, would be able to route the traffic accordingly. Alternatively, the PDU session request may indicate the type of data as raw non-IP data, such as for example Ethernet type traffic or other” – See [0070]; The information included in PDU session request is related to an operation mode of the session of the UE (e.g., IP or non-IP mode)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rommer et al. (US 2019/0364420) in view of “User-Plane Multi-Connectivity Aspects in 5G” (hereinafter, Michalopoulos), cited in the IDS dated 9/8/2021.

Regarding Claim 5, Rommer teaches the device of Claim 4.  Rommer does not explicitly teach that the operation mode of the session of the UE is a preemptive mode, a simultaneous mode, or a reliability mode, wherein the preemptive mode is related to a reservation of resources in a plurality of transmission bearers between the AN and the CN for the session of the UE, wherein the simultaneous mode is related to a simultaneous usage of selected transmission bearers amongst the plurality of transmission bearers between the AN and the CN, and wherein the reliability mode is related to a redundancy on a transmission of data traffic of the selected transmission bearers amongst the plurality of transmission bearers between the AN and the CN.
However, Michalopoulos teaches that the operation mode of the session of the UE is a simultaneous mode or a reliability mode,
wherein the simultaneous mode is related to a simultaneous usage of selected transmission bearers amongst the plurality of transmission bearers between the AN and the CN (“Similarly as in LTE dual connectivity, in multi-connectivity the logical connection between the UE and the core network comprises multiple physical connections between the UE and the access points. In order to achieve the objective of enhanced throughput, data is split between the access points and is later aggregated at the UE. For this reason, this type of multi-connectivity is also referred to as “data-split” multi-connectivity. The EPS bearer split takes place at the PDCP layer, similarly as in LTE” – See p. 1; See also Figs. 1 and 2; The mode is a simultaneous mode that uses a plurality of bearers between the access network to split data transmissions between a plurality of access points for greater throughput), and
wherein the reliability mode is related to a redundancy on a transmission of data traffic of the selected transmission bearers amongst the plurality of transmission bearers between the AN and the CN (“The notion of data duplication lies on providing redundancy on the transmitted data, potentially at the expense of throughput” – See p. 4; “Let us now consider the alternative RAN architecture, where a common cloud-based PDCP layer is involved. In this architecture, the access points are connected to the PDCP via the fronthaul split interface. Within the context of data duplication, this would involve some form of “data multicasting” from the cloud-based PDCP to the access points. It is noted that the use of the X2 interface for packet forwarding is avoided, and thereby potential latency issues are also avoided. The concept of data multicasting as a means of multiconnectivity for high reliability is portrayed in Fig. 4. The principal idea is that packets are duplicated at the PDCP layer, located remotely from the access points. Duplicate packets arrive at both access points, which then coordinate their transmissions accordingly. In this regard, the UE can leverage its physical connection to two access points operating at different frequencies, and thus the potential for high reliability is improved” – See p. 4; See also Figs. 3 and 4; The mode is a reliability mode that provides duplication/redundancy on a plurality of physical links/bearers between the gateway (core network) and access points (access network)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rommer such that the operation mode of the session of the UE is a preemptive mode, a simultaneous mode, or a reliability mode, wherein the preemptive mode is related to a reservation of resources in a plurality of transmission bearers between the AN and the CN for the session of the UE, wherein the simultaneous mode is related to a simultaneous usage of selected transmission bearers amongst the plurality of transmission bearers between the AN and the CN, and wherein the reliability mode is related to a redundancy on a transmission of data traffic of the selected transmission bearers amongst the plurality of transmission bearers between the AN and the CN.  Motivation for doing so would be to enable the UE to operate in different modes depending on application requirements (See p. 2, last paragraph).

Claims 7 and 9 are rejected based on reasoning similar to Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478